


EXHIBIT 10.1

 

INSIGNIA SYSTEMS, INC.

SENIOR MANAGEMENT LITIGATION INCENTIVE PLAN

 

1.         Purpose. The purpose of this Plan is to encourage senior management
to remain with the Company, and motivate them to use their best efforts to
achieve favorable results for the Company in the Litigation (as defined below),
which will benefit the Company and all of its shareholders. This Plan shall be
in addition to any other current plans or plans that are adopted in the future
for senior management of the Company.

 

2.         Definitions.

 

 

a.

Litigation. “Litigation” means the case of Insignia Systems, Inc., et al., v.
News America Marketing In-Store, Inc., and Albertsons, Inc., U.S. District
Court, District of Minnesota, Case No. 04 4213, and any other case which is a
successor or related to such case.

 

 

b.

Recovery. “Recovery” means: (a) all cash consideration received by the Company
(by reason of an award or judgment in the Litigation, or any settlement or other
disposition of the Litigation); minus (b) the contingent attorney’s fees payable
to any of the law firms representing the Company in the Litigation. There may be
more than one Recovery.

 

3.         Eligibility. The employees eligible to participate in the Plan are
those members of senior management of the Company who are designated by the
Compensation Committee as participants. In the case of termination of a
participant’s employment with the Company due to voluntary resignation or by the
Company for cause prior to the date of a ruling by the trial court awarding a
Recovery or the execution of a settlement agreement providing for a Recovery,
the participant’s participation in the Plan shall automatically terminate. For
purposes of this Plan, “cause” is defined as any of the following by a
participant: (a) conviction of a felony or gross misdemeanor; (b) fraud,
embezzlement or other dishonesty in connection with the affairs of Employer; (c)
material or repeated breach of any Company policy or procedure or any agreement
between the Company and the participant; or (d) material or repeated failure to
perform assigned duties in accordance with accepted professional standards. In
the case of termination of a participant’s employment because of death,
disability, or by the Company without cause, prior to the date of a ruling by
the trial court awarding a Recovery or the execution of a settlement agreement
providing for a Recovery, the Compensation Committee shall, within ninety (90)
days of such termination, determine whether the participant shall continue to
participate in the Plan and at what level.

 

4.         Duration of Plan. This Plan shall become effective when it is
approved by the Board of Directors, and by the shareholders at an Annual or
Special Meeting. The Plan shall continue until all Recoveries have been obtained
and all amounts payable under the Plan have been paid in full.

 

 

1


--------------------------------------------------------------------------------


5.         Administration. The Plan shall be administered by the Company’s
Compensation Committee, which shall have the authority to make allocations under
the Plan, construe and interpret the Plan, determine the eligibility of
employees for benefits, and calculate amounts payable under the Plan.

 

6.         Amounts Payable. The total amount payable to all participants under
the Plan shall be five percent of total Recoveries over $10,000,000. The
Compensation Committee shall allocate the five percent among the participating
members of senior management. The allocations shall be made by the Compensation
Committee in its discretion after consultation with the Chief Executive Officer
of the Company. Allocation to a participant shall not be reduced except in
connection with termination of the participant’s employment with the Company as
set forth in Section 3, or based on the vesting provision in Section 7. Benefits
shall be paid to participants net of taxes and other legally required
withholdings. Benefits paid under the Plan shall be in addition to any other
compensation or benefits a participant may be entitled to receive.

 

7.         Vesting. A participant shall become one-third vested under the Plan
on the date of a ruling by the trial court awarding a Recovery or the execution
of a settlement agreement providing for a Recovery. A participant shall become
fully vested in each payment payable under Section 8 after a Recovery only if
the participant is employed on the date of each payment, or if the participant’s
employment terminates as a result of death, disability or termination by the
Company without cause. A participant whose employment terminates due to
voluntary resignation after he is one-third vested shall receive one-third of
his allocation of each payment made under Section 8 after his employment
terminates, and no additional portion of any payment. A participant whose
employment is terminated by the Company for cause at any time shall forfeit all
of his rights to any payments under the Plan.

 

8.         Time and Manner of Payment. The Compensation Committee shall
calculate the amount payable to each participant as soon as administratively
feasible after the Company first receives Recoveries over $10,000,000. After the
amount payable to each participant is calculated by the Compensation Committee,
it shall be paid in four equal installments, with the first installment payable
within 60 days after the calculation is completed, and the remaining three
installments payable, without interest, on each of the three succeeding
anniversaries of the first payment. If additional Recoveries are received by the
Company during the period in which payments are being made to a participant, the
participant’s vested allocation of the additional Recoveries shall be divided
equally over his remaining payments.

 

A participant who is one-third vested must be employed on a payment date to
become fully vested in the payment and to receive the entire payment, except
that termination of a participant’s employment due to death, disability or by
the Company without cause shall not affect a participant’s right to continue as
a participant in the Plan and receive his entire allocation of each payment.
After the death of a participant, any amount payable to the participant shall be
paid to his heirs. If a participant’s employment with the Company is terminated
due to voluntary resignation after he becomes one-third vested under Section 7,
his right to receive any portion of any payment after his termination shall be
limited to his vested percentage.

 

 

2


--------------------------------------------------------------------------------


9.         Conduct of the Litigation. The Board of Directors shall have absolute
discretion at all times to conduct the Litigation including, without limitation,
to retain counsel on terms of its choosing, to make, approve, and refuse
settlement and compromise offers, and to pursue Recoveries. Nothing herein gives
any participant the right to participate directly in the Litigation (unless he
is a party) or bring a cause of action based on the Company’s conduct of the
Litigation (including, without limitation, a claim that Recovery was not
maximized).

 

10.       Non-Assignability. A participant may not assign or transfer his right
to payment under this Plan, except to his heirs in the event of his death, and a
participant’s right to payment may not be attached by his creditors.

 

11.       No Continued Employment. Nothing contained in this Plan shall be
construed as guaranteeing continued employment to any participant.

 

12.       Amendment and Termination. The Plan may be amended or terminated by
the Board of Directors in its sole discretion. No such action shall eliminate or
reduce any amount then quantifiable and payable to any participant.

 

13.       Binding Effect. This Plan is binding upon, and shall inure to the
benefit of, the heirs, representatives, successors and assigns of the Company.
If the Company becomes a party to a transaction which results in resolution or
termination of the Litigation without the payment of any Recovery to the
Company, but at a time that the Company has reasonable prospects of receiving a
Recovery, the Compensation Committee may take any action it deems necessary to
pay benefits to the participants equivalent to the benefits the participants
would have received if the Company had received the Recovery, and that are fair
and reasonable under the circumstances.

 

14.       Arbitration. Any controversy or claim arising out of or relating to
this Plan will be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, in Minneapolis,
Minnesota.

 

 

 

016071/204342/684406_13

 

 





3


--------------------------------------------------------------------------------